UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

CESAR ADOLFO MORALES-SAMAYOA,
Petitioner,

v.
                                                                     No. 98-2096
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A70-794-353)

Submitted: March 9, 1999

Decided: March 25, 1999

Before WIDENER, LUTTIG, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Ronald D. Richey, Rockville, Maryland, for Petitioner. Frank W.
Hunger, Assistant Attorney General, Michelle Gluck, Senior Litiga-
tion Counsel, Nelda C. Reyna, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Cesar Adolfo Morales-Samayoa petitions for review of a final
order of the Board of Immigration Appeals (Board) denying his appli-
cation for asylum and withholding of deportation. Because substantial
evidence supports the Board's decision, we affirm.

The Immigration and Nationality Act (Act) authorizes the Attorney
General, in her discretion, to confer asylum on any refugee. See 8
U.S.C.A. § 1158(a) (West Supp. 1998). The Act defines a refugee as
a person unwilling or unable to return to his native country "because
of persecution or a well-founded fear of persecution on account of
race, religion, nationality, membership in a particular social group, or
political opinion." 8 U.S.C.A. § 1101(a)(42)(A) (West Supp. 1998);
see M.A. v. INS, 899 F.2d 304, 307 (4th Cir. 1990) (en banc).

The "well-founded fear of persecution" standard contains both a
subjective and an objective component. An applicant may satisfy the
subjective element by presenting "`candid, credible, and sincere testi-
mony' demonstrating a genuine fear of persecution." Berroteran-
Melendez v. INS, 955 F.2d 1251, 1256 (9th Cir. 1992) (citation omit-
ted); see Figeroa v. INS, 886 F.2d 76, 79 (4th Cir. 1989). The objec-
tive element requires a showing of specific, concrete facts that would
lead a reasonable person in like circumstances to fear persecution. See
Huaman-Cornelio v. Board of Immigration Appeals, 979 F.2d 995,
999 (4th Cir. 1992).

Eligibility for asylum can also be based on grounds of past perse-
cution alone even though there is "`no reasonable likelihood of pres-
ent persecution.'" Baka v. INS, 963 F.2d 1376, 1379 (10th Cir. 1992)
(quoting Rivera-Cruz v. INS, 948 F.2d 962, 969 (5th Cir. 1991)). To
establish such eligibility, an alien must show past persecution so
severe that repatriation would be inhumane. Id. ; Matter of Chen, 20
I. & N. Dec. 16 (BIA 1989).

                    2
We must uphold the Board's determination that Morales-Samayoa
is not eligible for asylum if the determination is"supported by reason-
able, substantial, and probative evidence on the record considered as
a whole." 8 U.S.C. § 1105a(a)(4) (1994).* We accord the Board all
possible deference. See Huaman-Cornelio, 979 F.2d at 999. The deci-
sion may be "reversed only if the evidence presented by [Morales-
Samayoa] was such that a reasonable factfinder would have to con-
clude that the requisite fear of persecution existed." INS v. Elias-
Zacarias, 502 U.S. 478, 481 (1992).

Morales-Samayoa, a native and citizen of Guatemala who entered
the United States without inspection in July 1992, disagrees with the
Board's finding that he failed to establish past persecution or a well-
founded fear of future persecution in his home country based on his
union-related and political activities. We conclude substantial evi-
dence supports the Board's finding that Morales-Samayoa did not sat-
isfy his statutory burden.

Evidence established that in 1984, Morales-Samayoa began work-
ing for Mayatrak, a company which repairs industrial machinery. In
1989, he joined a secret work union as a spokesperson and activist.
He was never elected to a leadership position. By 1990, the union had
a peak membership of twenty-two workers. The union opposed the
company's low wages and poor treatment of workers, and aimed to
attain the minimum wage and better communication with manage-
ment. At least one time in 1991, the union joined the union of another
company to strike in protest of the high cost of transportation.

Morales-Samayoa testified that he believed the company owners
were unaware of the union until 1991, when the company began firing
union members for no apparent reason. Although he testified that no
one knew the reason for the firings, he believed they were related to
_________________________________________________________________
*We note that 8 U.S.C. § 1105a(a)(4) was repealed by the Illegal
Immigration Reform Immigrant Responsibility Act of 1996, Pub. L. No.
104-128, 110 Stat. 3009 (IIRIRA), effective April 1, 1997. Because this
case was in transition at the time the IIRIRA was passed, 8 U.S.C.
§ 1105a(a)(4) is still applicable under the terms of the transitional rules
contained in § 309(c) of the IIRIRA.

                    3
the union's growing strength. He did not know what became of the
individuals who organized his company's union.

In March 1992, Morales-Samayoa received an anonymous letter
telling him to quit the union. Although he did not know who sent the
letter, he suspected it was sent by the company owners who had
recently become aware of his union membership. In April 1992,
Morales-Samayoa was fired from his job because, he believes, of his
union membership. The union was dissolved in 1992. In May 1992,
two men dressed in suits and wearing sunglasses visited Morales-
Samayoa's mother's neighborhood. They identified themselves as
friends of Morales-Samayoa and asked her neighbors if they knew his
whereabouts. Morales-Samayoa did not know who these men were
but suspected they were from the Department of Technical Investiga-
tions (DIT) because of the way they were dressed. Morales-Samayoa
testified that the DIT was known for making people disappear. On a
second occasion, the men returned looking for him and he again was
not home. They told his father-in-law they would return but never did.
Morales-Samayoa went to live with his brother.

In June 1992, Morales-Samayoa joined the Mutual Support Group
(GAM), a group opposed to the government. He participated in three
demonstrations in support of a national salary and against the govern-
ment's human rights violations. In July 1992, Morales-Samayoa left
Guatemala because, he testified, the men he believed were from the
DIT began looking for him more regularly. After he left, the sus-
pected DIT men had no further contact with his friends or family.
However, Morales-Samayoa testified that he learned from his wife
that she still gets calls from purported friends asking if he has
returned to Guatemala. He believes the calls are from the DIT men.
He claims he fears for his safety upon return and for the safety of his
wife and three children, who still live in Guatemala.

Morales-Samayoa disagrees with the Board's finding that he did
not suffer past persecution. We find, however, that substantial evi-
dence supports the Board's finding that even if Morales-Samayoa
received an anonymous note warning him to quit the union, was fired
from his job, and was sought by unknown men, these events do not
rise to the level of persecution. Neither Morales-Samayoa nor his
family were ever actually harmed. Moreover, Morales-Samayoa pre-

                    4
sented no evidence beyond his testimony that the individuals he testi-
fied were searching for him were affiliated with the government.

We also conclude substantial evidence supports the Board's finding
that Morales-Samayoa lacks an objective basis to fear harm for any
reason on a countrywide basis. See Matter of Acosta, 19 I. & N. Dec.
211, 235 (BIA 1985). As the Board observed, Morales-Samayoa was
merely a spokesperson for a union that dissolved years ago. While the
State Department country report does indeed cite numerous incidents
in which union officials and their family members suffered threats,
assassination attempts, kidnappings, and physical harm, there is no
evidence in the record that Morales-Samayoa or his fellow union
members experienced such problems. And while he claims his wife
still receives inquiries about his whereabouts, he presented no evi-
dence to corroborate his claim and did not establish that he could not
have relocated safely to another part of the country.

Because Morales-Samayoa has not established eligibility for asy-
lum, he cannot meet the higher standard for withholding of deporta-
tion. See INS v. Cardoza-Fonseca, 480 U.S. 421, 430-32 (1987). We
accordingly affirm the Board's order. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

AFFIRMED

                    5